Citation Nr: 0525903	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-12 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel







INTRODUCTION

The veteran had active service from January 1952 to December 
1953. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of November 2004.  This matter was 
originally on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Columbia, South Carolina.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows that a bilateral 
hearing impairment was not identified during service and that 
the currently diagnosed bilateral sensorineural hearing loss 
did not manifest to a compensable degree within the one-year 
presumptive period following the veteran's discharge from 
active service; there is no competent medical evidence of 
record that otherwise links bilateral hearing loss as defined 
by 38 C.F.R. § 3.385 or bilateral sensorineural hearing loss 
to an incident of the veteran's service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during active service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

November 2004 Board Remand and Veterans Claims Assistance Act 
of 2000

On Remand, in correspondence dated in December 2004, the 
Appeals Management Center (AMC) asked the veteran to complete 
and return an enclosed VA Form 21-4142, Authorization and 
Consent to Release Information, for his employer to enable 
the AMC to request his employment information.  This action 
was based on a Remand directive pursuant to testimony from 
the veteran at the July 2004 travel board hearing in which he 
indicated that he received yearly hearing tests from his 
employer, dating back to 1997.  In response, the veteran 
submitted a report on an audiological examination dated in 
January 1998, from Superior Machine Company of South 
Carolina.  The AMC obtained treatment records from the 
Columbia VA Medical Center (MC).  This action was based on a 
Remand directive pursuant to testimony from the veteran that 
he received his hearing aids from this VA facility.   
Lastly, the AMC scheduled the veteran for a VA examination to 
include a medical opinion on the etiology of any bilateral 
hearing loss found on examination, pursuant to a Remand 
directive, but the veteran failed to report to the 
examination according to a C&P exam detail.  The May 2005 
Supplemental Statement of the Case (SSOC) notes that the 
veteran failed to report for the examination.  The veteran 
was provided with a copy of the May 2005 SSOC under cover of 
letter dated in May 2005.  The veteran has not offered to 
show good cause for failing to report to the examination.  
Based on the foregoing, the Board finds that the AMC complied 
with the Board's November 2004 Remand.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in August 2001, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The August 2001 VCAA notice advised the veteran of what 
the evidence must show to establish entitlement to service-
connected compensation benefits.  A follow-up duty to assist 
letter was provided to the veteran in December 2004 (as 
discussed above).  

The Board acknowledges that the August 2001 VCAA notice and 
December 2004 follow-up duty to assist letter contained no 
specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claim or 
something to the effect that the veteran give VA everything 
he had that pertained to his claim.  38 C.F.R. § 3.159 (b)(1) 
(2004).  A complying notice, however, need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The RO and AMC asked the veteran for all the information and 
evidence necessary to substantiate his claim-that is, 
evidence of the type that should be considered by VA in 
assessing his claim.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the October 
2001 rating decision, June 2002 Statement of the Case (SOC), 
and May 2005 SSOC, which included a discussion of the facts 
of the claim, notification of the basis of the decision, and 
a summary of the evidence used to reach the decision.  The 
June 2002 SOC provided the veteran with notice of all the 
laws and regulations pertinent to his claim, including the 
law and implementing regulations of the VCAA.  The Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

By virtue of the Board's November 2004 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence 
(e.g., VCAA notice, scheduling the July 2004 travel board 
hearing, and scheduling the April 2004 local hearing before a 
Hearing Officer of the RO [veteran failed to report]), the 
Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the AMC/RO or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Evidence

According to statements of record and testimony presented at 
the July 2004 travel board hearing, the veteran contends that 
while serving in an artillery division in the Army, he was 
subjected to loud noise without ear protection and that such 
noise exposure resulted in his current bilateral hearing 
loss.  The veteran reported that he did not have any 
significant post-service noise exposure; he indicated that he 
worked mainly in maintenance and shipping departments.  

The DD Form 214 shows that the veteran served in an artillery 
division of the United States Army. 

The service medical records show that at the veteran's 
service enlistment examination conducted in December 1951, a 
whisper voice test revealed a hearing acuity of 15/15 in the 
right and left ears.  The December 1953 separation 
examination report shows that a whisper voice test revealed a 
hearing acuity of 15/15 in the right and left ears.  

The April 1954 and April 1959 VA examination reports show 
that no complaints or findings referable to hearing loss were 
noted.

A January 1998 report from Superior Machine Company of South 
Carolina notes that audiometric testing revealed that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
50
60
50
LEFT
40
30
60
65
60

It was noted that there had been no significant change since 
the veteran's baseline test. 

VA treatment records dated from March 2001 to December 2004 
show that audiometric testing in December 2001 revealed that 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
55
50
LEFT
40
40
50
60
60

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 84 percent in the left ear.  The 
audiologist noted that the veteran had mild to moderate 
bilateral sensorineural hearing loss.  The veteran was issued 
hearing aids in January 2002. 
 
In February 2004, audiometric testing revealed that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
60
60
LEFT
50
55
60
65
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 76 percent in the left ear.  It 
was noted that the veteran had moderate bilateral 
sensorineural hearing loss.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, specifically, sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id. 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

Analysis

The medical evidence of record shows that the veteran is 
currently diagnosed with bilateral sensorineural hearing 
loss.  The medical evidence further shows that the severity 
of hearing loss in the right and left ears meets the 
threshold levels of a hearing impairment as defined by VA 
regulation.  38 C.F.R. § 3.385 (2004).  Thus, a current 
disability is shown by the evidence.  38 C.F.R. § 3.303 
(2004).

The service medical records note no complaints or findings 
referable to hearing loss during service.  A bilateral 
hearing impairment as defined by 38 C.F.R. § 3.385 and 
bilateral sensorineural hearing loss are not clinically 
documented until 1998-approximately 45 years after the 
veteran's discharge from service.  Thus, the evidence fails 
to show that a bilateral hearing impairment was identified 
during service or that bilateral sensorineural hearing loss 
manifested to a compensable degree within the one-year 
presumptive period following the veteran's discharge from 
service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 

There is also no competent medical evidence of record that 
otherwise shows that bilateral hearing loss was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  In order to assist 
the veteran in substantiating his claim, the veteran was 
afforded an opportunity to report for a VA examination.  The 
prospective VA examiner was requested to provide a medical 
opinion as to the etiology of any hearing loss found on 
examination.  The veteran failed to report to the VA 
examination.  Failure to report for an examination, without 
good cause, scheduled in connection with a claim for service 
connection, will result in an evaluation of the claim based 
on the evidence of record.  38 C.F.R. § 3.655 (2004).  The 
record, as it stands, is devoid of competent medical evidence 
that the veteran's currently diagnosed bilateral hearing 
impairment is related to an incident of his service.  The 
veteran is not a medical expert so his assertions of a 
relationship between the claimed disorder and his service 
cannot constitute competent evidence of such a relationship.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, the 
weight of the evidence is against the veteran's claim and the 
benefit-of-the-doubt rule is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).   
For the foregoing reasons, service connection for bilateral 
hearing loss is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


